Citation Nr: 1501816	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1976 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In November 2012, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (e).  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected right ankle disability, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

The Board further notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of his claim for an increased rating for a right ankle disability, the Veteran in his December 2013 and July 2014 written statements, asserted that his right ankle disability has caused a fibrous growth, right foot Achilles tendonitis that has caused right lower extremity neuropathy, and a bilateral foot condition.  These components of the Veteran's increased rating claim must be addressed, but they are separate medical conditions from the right ankle disability.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, the Board finds that the Veteran has raised the issues of entitlement to service connection for a fibrous growth, right lower extremity neuropathy, and a bilateral foot condition under both a direct and secondary basis, which must be developed and adjudicated as part of his TDIU claim.  38 U.S.C.A. § 5103A(g) (West 2014).

Further, in his December 2013 written statement, he indicated that his service-connected right ankle disability has worsened since the most recent examination, conducted in August 2013.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim.

As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The record suggests that the Veteran's service-connected right ankle disability affects his ability to work.  Further, the adjudication of the service-connection claims for a fibrous growth, right lower extremity neuropathy, and a bilateral foot condition are remaining on appeal.  As the resolution of these claims directly impacts the consideration of the Veteran's TDIU claim, these issues are remanded for development and initial RO consideration.  38 U.S.C.A. § 5104A(g) (West 2014).

Before making a rating determination as to the Veteran's right ankle disability, the RO should first develop the Veteran's service connection claims for a fibrous growth, right lower extremity neuropathy, and a bilateral foot condition, as raised in his written statements, under both direct and secondary theories of entitlement.  Regardless of whether service connection is established for the claimed disabilities, the RO must consider whether to refer this case to the Director, Compensation Service, for a collective extraschedular rating because of the potential compounding effects between the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, on remand, records of VA treatment relevant to these claims should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for direct and secondary service connection for his fibrous growth, right lower extremity neuropathy, and bilateral foot conditions and entitlement to a TDIU rating.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his right ankle disability and any in and post-service fibrous growth, right lower extremity neuropathy, and bilateral foot condition symptoms, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Physically or electronically associate any pertinent and outstanding VA medical records with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

4.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his right ankle disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if at all.  The examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.  The examiner must also comment as to whether the Veteran has instability of the right ankle, and if so, the frequency and severity of that instability.

5.  Afford the Veteran appropriate VA examinations to determine whether he has a fibrous growth, right lower extremity neuropathy, and bilateral foot condition that had its onset in service or was caused or aggravated by his service-connected disabilities.  All necessary tests should be conducted and all fibrous growth, neuropathy, and bilateral foot conditions found to be present should be identified.  The examiner must opine as to whether any fibrous growth, right lower extremity neuropathy, and bilateral foot conditions found to be present:

(i)  Had its onset in service.

(ii)  Was caused by any service-connected disability, specifically to include his right ankle disability;

(iii)  Was aggravated by any service-connected disability, to include his right ankle disability.

6.  Then readjudicate the appeal, to include entitlement to a TDIU.  In doing so, the RO must consider whether to refer this case to the Director, Compensation Service, for extraschedular consideration on a single or combined disability basis.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

